                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5       JOHN BATIESTE GREENE, JR.,                       Case No.19-cv-01073-JSC
                                                         Plaintiff,
                                   6
                                                                                            ORDER TO SHOW CAUSE RE:
                                                  v.                                        CITIZENSHIP OF DEFENDANT FAY
                                   7
                                                                                            SERVICING, LLC
                                   8       FAY SERVICING, LLC, et al.,
                                                         Defendants.
                                   9

                                  10            Plaintiff’s motion to remand is pending before the Court, (Dkt. No. 11). To resolve the

                                  11   motion, the Court requires clarification regarding the citizenship of Defendant Fay Servicing,

                                  12   LLC. The Ninth Circuit has held that for purposes of determining complete diversity, “an LLC is
Northern District of California
 United States District Court




                                  13   a citizen of every state of which its owners/members are citizens.” Johnson v. Columbia Props.

                                  14   Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Defendants’ notice of removal does not

                                  15   specify the citizenship of Fay Servicing, LLC’s “owners/members,” and instead provides

                                  16   information relevant to the citizenship of a corporation, not an LLC.1 (See Dkt. No. 1 at 5

                                  17   (asserting that Fay Servicing, LLC is organized in Delaware, “with its principal place of business

                                  18   in Illinois.”).

                                  19            Accordingly, Defendant Fay Servicing, LLC shall file a declaration clarifying its

                                  20   citizenship by April 12, 2019 at 12 p.m.

                                  21            IT IS SO ORDERED.

                                  22   Dated: April 9, 2019

                                  23

                                  24
                                                                                                    JACQUELINE SCOTT CORLEY
                                  25                                                                United States Magistrate Judge
                                  26
                                       1
                                  27     The notice of removal provides similar information for Defendant Affinia Default Services,
                                       LLC. (See Dkt. No. 1 at 5-6.) However, the Court is satisfied as to the citizenship of Defendant
                                  28   Affinia based on information provided in the related case. See Greene v. Wells Fargo Bank, N.A.,
                                       et al., 18-cv-06689-JSC, 2019 WL 1331027, at *3 n.9 (N.D. Cal. Mar. 25, 2019).
